Order entered February 14, 2022




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                No. 05-21-00684-CR

                    STEPHANIE ANNE TIMINEY, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

                 On Appeal from the County Court at Law No. 1
                             Collin County, Texas
                     Trial Court Cause No. 001-84907-2020

                                       ORDER

        Before the Court is appellant’s second motion for an extension of time to file

her brief. We GRANT the motion and ORDER appellant’s brief due by March 14,

2022.


                                               /s/   LANA MYERS
                                                     JUSTICE